Citation Nr: 0218243
Decision Date: 12/17/02	Archive Date: 02/07/03

DOCKET NO. 00-08 310               DATE DEC 17, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Newark, New Jersey

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran had active duty from February 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 1999 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

REMAND

The Board notes that on her VA Form 9 (Appeal to the Board of
Veterans' Appeals), dated in March 2000, the veteran indicated that
she desired to have a hearing before a Member of the Board at the
RO (Travel Board hearing). The veteran was afforded a hearing
before a hearing officer at the RO. A Travel Board hearing has not
yet been scheduled, and the claims file contains no subsequent
statement from the veteran withdrawing her outstanding request for
a Travel Board hearing. The Board notes that recent correspondence
to the veteran has been returned as undeliverable. The RO should
determine the veteran's current address through various search
methods.

Therefore, in order to ensure full compliance with due process
requirements, the case is hereby REMANDED to the RO for the
following action:

The RO should take the necessary steps to schedule the veteran for
a Travel Board hearing at the earliest available opportunity.
Unless the veteran indicates a desire to withdraw the outstanding
hearing request (preferably, in a signed writing), the hearing
should be held, and the claims file thereafter transferred to the
Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the
Board's intent to imply whether the benefits requested should be
granted or denied.

2 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2002)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

D. C. Spickler 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2002), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

3 -



